Citation Nr: 0801053	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  The veteran died in November 2000.  The appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
denied a petition to reopen a claim for service connection 
for cause of the veteran's death.  This issue was remanded 
for further development in a May 2007 Board decision.

In a January 2004 Statement of the Case (SOC), the RO 
reopened the appellant's claim for service connection for 
cause of the veteran's death, and denied the claim on the 
merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

The appellant requested a hearing before the Board in her 
February 2004 Form 9 Appeal.  She later withdrew this request 
in a May 2004 statement.


FINDINGS OF FACT

1.  By a RO decision dated in October 2001, the appellant's 
claim of service connection for cause of the veteran's death 
was denied on the basis that evidence failed to show that the 
veteran's death was related to military service, and there is 
no evidence showing that any of the veteran's service-
connected disabilities contributed to or materially hastened 
his death; the appellant was informed of the adverse decision 
and of her appellate rights in an October 11, 2001, letter; 
she did not timely appeal.

2.  Evidence received since the October 2001 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying the claim of 
service connection for cause of the veteran's death is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted for the 
claim of service connection for cause of the veteran's death; 
the claim is not reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

For purposes of evaluating the appellant's request to reopen 
her claim of entitlement to service connection for cause of 
the veteran's death, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The VCAA letter issued in June 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  This letter provided the appellant with notice of the 
elements for service connection.  In addition, the June 2007 
letter informed the appellant that new and material evidence 
was needed to substantiate the claim and described what would 
constitute such new and material evidence.  This letter 
specifically directed the appellant to submit any new and 
material evidence relating to the fact that the evidence 
failed to show that the veteran's death was related to 
military service and there is no evidence showing that the 
veteran's service-connected disability contributed to or 
materially hastened his death.  This letter was fully 
compliant with the requirements set forth in Kent v. 
Nicholson.  See Kent, supra.  Finally, the appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  Thereafter, the 
appellant was afforded a subsequent adjudication in an August 
2007 Supplemental Statement of the Case (SSOC).  

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA and private medical records are in the file.  All 
records identified by the appellant as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

VA's responsibility to assist the appellant extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
appellant with respect to that particular claim.  VA does not 
have a duty to provide a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Since no new and material 
evidence has been submitted in conjunction with the claim, an 
examination or a medical opinion is not required. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
not been submitted.  

In October 2001, the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2007).  
The appellant was notified of the rating decision via an 
October 11, 2001, letter, including notice of her appellate 
rights.  She did not file a timely appeal.  Therefore, the 
October 2001 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the October 2001 denial was a lack of evidence 
showing that the veteran's death was related to military 
service or showing that the veteran's service-connected 
disabilities contributed to or materially hastened his death.  
At the time of the denial, the RO reviewed the veteran's 
service medical records which did not reveal any lung 
complaints, treatment or diagnoses.  It was noted that the 
veteran's cause of death, as listed on his death certificate-
-lung cancer, did not manifest within 1 year of service 
discharge.  Additionally, it was noted that the submitted 
medical evidence from VA and private sources dated in October 
and November 2000 failed to show that his service-connected 
gunshot wound of the left chest with partial resection of 
ribs, intestinal obstruction of the small bowel status post 
laparotomy, or residuals of a left shoulder injury had any 
relationship to his cause of death.  The medical records from 
October and November 2000 reflect treatment for obstructive 
chronic bronchitis, lung cancer, hyperplasia of the prostate, 
esophageal reflux, weight loss, essential hypertension and 
heart problems.  The appellant's contention that the 
veteran's service-connected residuals of a gunshot wound of 
the left chest impacted his lung cancer was also noted by the 
RO.

The new evidence the appellant has submitted since this 
denial consists of private medical records from October 2000 
and statements submitted by the appellant.

The newly submitted private medical records document 
treatment the veteran received for severe weakness, 
hemoptysis, and dyspnea.  See St. John Macomb Hospital Center 
treatment records, October 2000.  It was noted at this time 
that he had current diagnoses of metastatic stage IV, 
nonsmall cell carcinoma; progressive weight loss; atrial 
fibrillation; chronic constructive pulmonary disease; and 
generalized weakness.  Id.  However, there is no indication 
in these records that the veteran's lung cancer was related 
to his military service or was affected in any way by his 
service-connected disabilities.  Therefore, no reasonable 
possibility of substantiating the claim has been shown and 
these records will not be considered new and material for the 
purpose of reopening this claim.

The Board acknowledges the appellant's newly submitted 
statements asserting that the veteran's service-connected 
disability contributed to his death.  See VA Form 9 Appeal, 
February 2004.  However, the Board finds that these 
statements are duplicative of evidence previously submitted, 
as the appellant has repeatedly made such contentions in 
prior statements.  See appellant's statement, August 2001.  
Therefore, the appellant's statements are not deemed to be 
"new and material evidence" as they are cumulative and 
redundant, and the claim cannot be reopened on that basis.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
Moreover, these statements speak to matters beyond her 
competence as a layperson.  The appellant is competent to 
give evidence about what she experienced or observed.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layperson, however, she is not competent to render an opinion 
as to the cause or causes of her husband's death because she 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Although the Board is sympathetic to the appellant's loss, 
the fact is that no new and material evidence has been 
received sufficient to reopen her claim.  Until the appellant 
meets her threshold burden of submitting new and material 
evidence sufficient to reopen her claim, the benefit of the 
doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of service connection for cause of the veteran's 
death, the appellant's claim is not reopened, and the appeal 
is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


